The facts in the case come clearly within the language of Justice Montgomery, speaking for the Court in Raiford v. R. R.,130 N.C. 597: "No act or omission, though resulting in damage, can be deemed actionable negligence unless the one responsible could, by the exercise of ordinary care, under all the circumstances, have  (438) foreseen that it might result in damage to some one. " This is one of those misfortunes against which no reasonable human foresight could have made provision.
Affirmed.
WALKER, J., having been of counsel, did not sit on the hearing of this case.
Cited: Fuller v. R. R., 140 N.C. 484; Lassiter v. R. R., 150. N.C. 486.